Citation Nr: 0513601	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
based on entitlement to service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1959 to February 
1961.  The veteran died in September 1996.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in March 2003 and a 
substantive appeal was received in May 2003.  The appellant 
testified at a Board hearing at the RO in June 2004.


FINDINGS OF FACT

1.  The veteran died in September 1996; the cause of death 
listed on his death certificate was septic shock, pneumonia 
and chemotherapy-associated neutropenia due to chronic 
lymphatic leukemia.

2.  At the time of death, service connection had been 
established for sarcoidosis, evaluated as 0 percent 
disabling.

3.  Septic shock, pneumonia and chemotherapy-induced 
neutropenia due to chronic lymphatic leukemia were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor were the veteran's septic shock, 
pneumonia and chemotherapy-induced neutropenia due to chronic 
lymphatic leukemia otherwise related to service. 

4.  The veteran's septic shock, pneumonia and chemotherapy-
induced neutropenia due to chronic lymphatic leukemia were 
not proximately due to or aggravated by a service-connected 
disability. 

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran's service-connected disability did not affect 
a vital organ, accelerate the veteran's death, or contribute 
to his death in any manner.

7.  It is not shown that a possibly tainted VA blood 
transfusion received by the veteran in August 1996 resulted 
in any additional disability, or was in any way a factor in 
causing or hastening the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2004).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, on the basis that a possibly 
tainted blood transfusion at VA facilities in August 1996 
caused or contributed to the veteran's death, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
dependency and indemnity compensation.  The June 2001 and 
February 2002 RO letters and the March 2003 statement of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the June 2001 and February 2002 
letters implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the appellant must also 
furnish any pertinent evidence she herself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in June 2001 and February 2002 and the 
initial rating decision was issued in April 2002.  Thus, the 
VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, VA medical records, and a 
death certificate.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  Under the facts of 
this case, the Board finds that the record as it now stands 
includes sufficient competent evidence to decide the issues 
on appeal.  As such, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met and that no VA medical 
opinion is necessary.  The Board again emphasizes that no 
additional pertinent evidence has been identified by the 
appellant as relevant to these issues.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

Analysis

Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as septic shock, pneumonia 
and chemotherapy-induced neutropenia due to chronic lymphatic 
leukemia.  The veteran's death certificate does not show that 
an autopsy was performed, and the appellant has not reported 
an autopsy.  At the time of the veteran's death, service 
connection had been established for sarcoidosis, evaluated as 
0 percent disabling.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's death certificate shows that the veteran died 
from complications of his chronic lymphatic leukemia.  There 
is nothing in his service medical records to suggest that 
this disease was manifested during service.  The veteran's 
discharge examination dated August 1961 noted no 
abnormalities, other than sarcoidosis.  In fact, it appears 
from the medical evidence that it was first manifested 
approximately a year before the veteran's death.  Medical 
records from Presbyterian Healthcare System dated in 
September 1996 indicate that the septic shock and pneumonia 
stemmed from the chemotherapy treatment which followed the 
diagnosis of chronic lymphatic leukemia.  Based on the 
record, the Board must conclude that the clear preponderance 
of the evidence is against a finding that the chronic 
lymphatic leukemia were manifested during service or was 
otherwise related to his military service.

The appellant testified at her June 2004 Board hearing that 
the veteran's service-connected sarcoidosis was an early 
manifestation of his chronic lymphatic leukemia.  However, 
opinions regarding medical causation require medical skills 
and must be made by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  To this end, there is no medical 
evidence of record which associates the veteran's service-
connected sarcoidosis with his chronic lymphatic leukemia and 
subsequent death.  Although 1996 medical reports noted a 
history of sarcoidosis in 1961, it was noted that the veteran 
reported that the sarcoidosis went into remission after two 
weeks of treatment.  There is nothing in the 1996 medical 
records which suggests any recurrence or involvement with the 
underlying reasons for the veteran's death.  The 
preponderance of the evidence is therefore against a finding 
that the veteran's service-connected sarcoidosis was an early 
manifestation of his leukemia or was otherwise a contributory 
cause of death.  38 C.F.R. § 3.312.

In reaching this determination, the Board in unable to find 
such a state of approximate balance of the positive evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

1151 Claim

The second issue before the Board is a claim for DIC (under 
38 U.S.C.A. § 1151) based on an allegation that the veteran 
was infected with Hepatitis C virus (through a possibly 
tainted blood transfusion received at a VA facility in August 
1996), which caused, or contributed to cause, or hastened the 
veteran's death.

As noted above, the veteran's death certificate shows that he 
died in September 1996 of septic shock, pneumonia and 
chemotherapy-induced neutropenia due to chronic lymphatic 
leukemia.  No other condition was certified as implicated in 
the veteran's death.  There was no autopsy.  The record also 
shows that by way of correspondence dated in April 2000, the 
VA notified the appellant that the veteran received a blood 
transfusion possibly tainted with Hepatitis C in August 1996 
while undergoing treatment at the VA Medical Center in 
Durham.

The record does not show that the veteran was ever diagnosed 
with Hepatitis C prior to his death in September 1996.  
Additionally, the appellant testified at the June 2004 Board 
hearing that she and other family members tested negative for 
the Hepatitis C virus.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because a possibly tainted blood 
transfusion from the Durham VA Medical Center in August 1996 
caused the veteran's death.  However, she has submitted no 
medical evidence supporting her allegations.  Although there 
is evidence that a blood transfusion received by the veteran 
at the Durham VA Medical Center in August 1996 may have been 
tainted with the Hepatitis C virus, there absolutely no 
medical evidence of record to show that the veteran even had 
Hepatitis C, much less that Hepatitis C caused his death.

The appellant's own opinions that the veteran's death was 
caused by VA treatment are not competent evidence, as she is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The appellant's claims must be denied because she has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that death, or additional disability was due to VA 
treatment.  Hence, it is not necessary to address the further 
requirements that must be met in order to establish 
entitlement to the benefits sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability/death due to an unforeseen 
event).  It is noteworthy in this regard, however, that while 
the veteran may have inadvertently been given a tainted blood 
transfusion, the evidence does not show that such blood 
transfusion resulted in a diagnosis of Hepatitis C or 
resulted in additional disability or contributed to cause the 
veteran's death.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


